Case 3:20-cv-00438-BRM-LHG Document 3-1 Filed 02/14/20 Page 1 of 1 PageID: 29



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


IN RE: INVOKANA (CANAGLIFLOZIN)
PRODUCTS LIABILITY LITIGATION                    MDL 2750
                                                 Master Docket No. 3:16-md-2750
Thomas Wayne Larkin,
                                                 JUDGE BRIAN R. MARTINOTTI
                       Plaintiff,
                                                 JUDGE LOIS H. GOODMAN
      vs.
                                                 DIRECT FILED COMPLAINT PURSUANT
Janssen Pharmaceuticals Inc.,                    TO CASE MANAGEMENT ORDER NO.4
Janssen Research & Development LLC,
Johnson & Johnson, Janssen Ortho LLC,
Defendants.
                                                 Civil Action No.: 3:20-cv-438



                       ORDER ON PLAINTIFF’S NOTICE OF DISMISSAL

             After considering Plaintiff’s Notice of Dismissal, the Court GRANTS the motion and

 dismisses the case without prejudice.

             SIGNED on ____________________, 2020.


                                               __________________________________
                                               U.S. DISTRICT JUDGE

             APPROVED & ENTRY REQUESTED:

By:         /s/ Tim D. Brandenburg
            Tim D. Brandenburg (State Bar No. 24049036)
            filings@rockywalton.com
            Roger D. "Rocky" Walton (State Bar No. 20828300)
            rwalton@rockywalton.com
            LAW FIRM OF ROGER “ROCKY” WALTON, P.C.
            2310 West Interstate 20, Suite 200
            Arlington, Texas 76017
            Telephone: (817) 429-4299
            Fax: (817) 429-3469
            ATTORNEYS FOR PLAINTIFF



                                             Page 1 of 1
